Citation Nr: 0527441	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 2005, the veteran testified at a Travel Board 
hearing at the RO.


FINDING OF FACT

The veteran's current hearing loss disability is causally 
related to noise exposure during active military service. 


CONCLUSION OF LAW

Hearing loss disability was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves the claim of entitlement 
to service connection for hearing loss.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran claims that service connection for bilateral 
hearing loss is warranted because, during his combat service 
in the Republic of Vietnam, he sustained acoustic trauma from 
heavy artillery which was constantly being fired over the 
heads of the veteran and his fellow service members.  He 
recalls that he was not provided hearing protection during 
this time.  The veteran's DD Form 214 shows that his 
decorations include the Combat Infantryman Badge and the 
Purple Heart Medal.  

Service medical records reflect that, upon preinduction 
examination in November 1966, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

-5
-10
0
5
LEFT

-5
-5
0
15

These records also reflect that, upon ETS (expiration of term 
of service) examination in November 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

0
0

5
LEFT

0
5

5

Private treatment records include a September 2001 report of 
audiological evaluation which notes that the veteran has 
moderately severe right ear sensorineural hearing loss and 
mild to severe left ear sensorineural hearing loss.  

On the authorized audiological evaluation in August 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
50
60
65
LEFT

15
30
50
65

The average puretone threshold was 53 decibels in the right 
ear and 40 decibels in the left ear.  Speech recognition 
scores were 88 percent in the right ear and of 92 percent in 
the left ear.  

The examination report includes a notation that a November 
1968 audiogram reflects that the veteran's hearing was within 
normal limits.  It is further noted that the veteran was in 
the infantry and he was around artillery, rockets, and 
mortars.  The veteran reported no specific incidence of noise 
exposure during service.  After discharge from service, the 
veteran reported working around trucks and forklifts, 
occasionally wearing ear protection.  The veteran's hearing 
loss was diagnosed as normal to moderate sensorineural 
hearing loss, bilaterally.  Additionally, the examiner 
concluded that, while the veteran has a significant high 
frequency hearing loss, inasmuch as his service medical 
records indicate no change in hearing status during his time 
in the military and he has worked in extensive noise since 
his release from the military, it is less than likely that 
his hearing loss is related to military noise exposure.  

A January 2004 private medical statement reflects that the 
veteran was evaluated for Meniere's disease and high 
frequency sensorineural hearing loss on his left side, which 
had a configuration consistent with previous noise exposure.  
The examiner note that the veteran had been exposed to loud 
noise during service and concluded that this may have 
contributed to the high-frequency hearing loss on his left 
side.  

In his February 2004 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran reported that, since his discharge from 
service, his employment has consisted of working as a 
delivery truck driver and store clerk.  He also reported that 
he is presently employed in the field of computer data entry.  
The veteran stated that loud noises have not been a part of 
his daily employment.  

During his July 2005 Travel Board hearing, the veteran 
essentially reiterated his previous contentions which have 
been noted above.

Upon consideration of the foregoing, it is noted that the 
veteran has provided credible statements claiming that he 
sustained acoustic trauma as a result of heavy artillery fire 
during combat.  In addition, the record includes the opinion 
of the veteran's treating physician; who is qualified in the 
field of otology, neurotology, and cranial base surgery; 
that, inasmuch as the veteran was exposed to loud noise while 
in service, this may have contributed to the high frequency 
hearing loss on his left side.  

However, it is further noted that the veteran underwent VA 
audiology examination in August 2002 and that the report of 
this examination notes that it is less than likely that his 
hearing loss is related to military noise exposure.  In this 
regard, the Board points out that, although this medical 
opinion is based on a review of the veteran's medical records 
and his history of noise exposure, the examiner found that 
the veteran worked in extensive noise since his release from 
the military.  However, this finding is contrary to the 
veteran's competent statements, reflecting that loud noises 
have not been a part of his daily employment, which is 
presently in the field of data entry.  Further, the RO has 
service connected the veteran's tinnitus; effectively 
conceding noise exposure during service. 

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this regard, it is noted that, where the Board is 
presented with conflicting medical evidence, it is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

It is further noted that, when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.  The Court has provided that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

The Board is of the opinion that a state of relative 
equipoise has been reached in this case, and the benefit of 
the doubt rule is therefore appropriately applied.

Thus, applying the benefit of the doubt rule, the Board finds 
that the veteran's bilateral hearing loss cannot be 
satisfactorily disassociated from the acoustic trauma 
sustained by him during his period of military service.  
Accordingly, the Board concludes that the record supports a 
grant of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Finally, it is noted that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claim, any failure to fully comply 
with VCAA requirements would not be prejudicial to the 
veteran.


ORDER

Service connection for bilateral hearing loss is granted.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


